

114 S2569 IS: Great Lakes Fishery Research Authorization Act of 2016
U.S. Senate
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2569IN THE SENATE OF THE UNITED STATESFebruary 23, 2016Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo authorize the Director of the United States Geological Survey to conduct monitoring, assessment,
			 science, and research, in support of the binational fisheries within the
			 Great Lakes Basin, and for other purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Fishery Research Authorization Act of 2016. 2.DefinitionsIn this Act:
 (1)DirectorThe term Director means the Director of the United States Geological Survey. (2)Great Lakes BasinThe term Great Lakes Basin means the air, land, water, and living organisms in the United States within the drainage basin of the Saint Lawrence River at and upstream from the point at which such river and the Great Lakes become the international boundary between Canada and the United States.
 3.FindingsCongress finds the following: (1)The Great Lakes support a diverse ecosystem, on which the vibrant and economically valuable Great Lakes fisheries depend.
 (2)To continue successful fisheries management and coordination, as has occurred since signing of the Convention on Great Lakes Fisheries between the United States and Canada on September 10, 1954, management of the ecosystem and its fisheries require sound, reliable science, and the use of modern scientific technologies.
 (3)Fisheries research is necessary to support multi-jurisdictional fishery management decisions and actions regarding recreational and sport fishing, commercial fisheries, tribal harvest, allocation decisions, and fish stocking activities.
 (4)President Richard Nixon submitted, and the Congress approved, Reorganization Plan No. 4 (84 Stat. 2090), conferring science activities and management of marine fisheries to the National Oceanic and Atmospheric Administration.
 (5)Reorganization Plan No. 4 expressly excluded fishery research activities within the Great Lakes from the transfer, retaining management and scientific research duties within the already established jurisdictions under the 1954 Convention on Great Lakes Fisheries, including those of the Great Lakes Fishery Commission and the Department of the Interior.
			4.Great Lakes monitoring, assessment, sci­ence, and research
 (a)In generalThe Director may conduct monitoring, assessment, science, and research, in support of the binational fisheries within the Great Lakes Basin.
 (b)Specific authoritiesThe Director shall, under subsection (a)— (1)execute a comprehensive, multi-lake, freshwater fisheries science program;
 (2)coordinate with and work cooperatively with regional, State, tribal, and local governments; and (3)consult with other interested entities groups, including academia and relevant Canadian agencies.
 (c)Included researchTo properly serve the needs of fisheries managers, monitoring, assessment, science, and research under this section may include—
 (1)deepwater ecosystem sciences; (2)biological and food-web components;
 (3)fish movement and behavior investigations; (4)fish population structures;
 (5)fish habitat investigations; (6)invasive species science;
 (7)use of existing, new, and experimental biological assessment tools, equipment, vessels, other scientific instrumentation and laboratory capabilities necessary to support fishery management decisions; and
 (8)studies to assess impacts on Great Lakes Fishery resources. (d)Savings clauseNothing in this Act is intended or shall be construed to impede, supersede, or alter the authority of the Great Lakes Fishery Commission, States, and Indian tribes under the Convention on Great Lakes Fisheries between the United States of America and Canada on September 10, 1954, and the Great Lakes Fishery Act of 1956 (16 U.S.C. 931 et seq.).
 5.Authorization of appropriationsFor each of fiscal years 2017 through 2026, there is authorized to be appropriated $17,500,000 to carry out this Act.